Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.
Claims 12-14 are withdrawn.
Election/Restrictions
Claims 12-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/08/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites the limitation “actuating means for actuating at least one lower body” in line 32
Claim 3 recites the limitation “there are provided first actuating means” “and/or second actuating means” in lines 2 and 3.

Claim 5 recites the limitation of “a clamping means” in line 4.
Claim 6 recites the limitation of “positioning means to contribute to hold said upright position” in line 2.
Claim 8 recites the limitation “said actuating means being motors actuating said upper conveyor and lower conveyor” in lines 7-8.
Claim 11recites the limitation “cooling means” in line 2.1

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “actuating means for actuating at least one lower body in claim 1” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Because it is unclear what structure is being referred to in the specification whether the actuating means are motors, or cams or something else entirely Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim limitation “said actuating means being motors actuating said upper conveyor and lower conveyor” in claim 8, has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the function of actuating means has been modified by the structure of motors actuating upper and lower conveyors, but the actuating means in the specification do not only disclose motors as an actuating means.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  

(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claims 2-11 are also rejected under 112(b) as being dependent from rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al. US 2007/0051073 in view of Zancan et al. US 2017/0217659 in further view of Bettle US 6,298,638

Regarding claim 1, Kelley discloses an apparatus for hot filling or warm filling comprising a blowing machine (par 0007-0008), a filling machine (par 0009; fig.2), a capping machine (par 0009-0010), a cooling tunnel (par 0010-0011) , wherein there is provided a compression machine configured to apply an axial compression force to a collapsible thermoplastic container along a longitudinal axis thereof (par 0002 “a container handling system for filling, capping, and cooling hot-filled blow-molded containers”), 
said compression machine being positioned between the blowing machine and the filling machine or between the filling machine and the capping machine,
or after the cooling tunnel,
or wherein the filling machine is also the compression machine, 
or wherein the capping machine is also the compression machine, 
(extendable rods 38 and 40 support the container from above and below and can apply force from below or above to invert the projection 12 on the bottle C which is interpreted as a compression machine; par 0043-0044; Fig.9)


    PNG
    media_image1.png
    537
    276
    media_image1.png
    Greyscale

the compression machine comprising: at least one lower body having a surface designed to be a resting surface (Holder H above extensible rod 40; fig.9; par 0043) for the base (14,12) of the collapsible thermoplastic container; at least one upper body (actuator assembly 34 with rod 38; fig.9; par 0043) designed to contact a portion of the collapsible thermoplastic container above the peripheral groove (contacts the container on the upper end of the container; fig.9) ; so that the collapsible thermoplastic 
actuating means for actuating the at least one lower body and/or the at least one upper body, in order to apply said axial compression force (actuating means is being interpreted under broadest reasonable interpretation because it is not being interpreted under 112f as it is inconclusive as to what structure is referring to the actuating means; as such actuator assemblies 34, 36 are interpreted as actuating rods 38 and 40 to provide pressure/compression to Containers C; par 0043-0045; fig.9).

Kelley fails to explicitly teach, a tilting machine, and wherein the collapsible thermoplastic container, whereby the compression machine causes the first side to come into contact with the second side, thus reducing the internal volume of the container, when the axial compression force is applied along the longitudinal axis.
However Zancan teaches a container with pressure variation compensation such that when axial compression is applied to the collapsible thermoplastic container the first side 3 comes into contact with the second side 4 during controlled collapsing of the peripheral groove 12 (par 0038; figs.1-2)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the container used in the blow molding, filling, capping, cooling and compression machine as taught by Kelley with the compressible thermoplastic container as taught by Zancan in order to improve hot fill bottle stability without having to resort to using a greater amount of plastic or using nitrogen (Zancan par 0005).

    PNG
    media_image2.png
    525
    275
    media_image2.png
    Greyscale
                  
    PNG
    media_image3.png
    492
    712
    media_image3.png
    Greyscale

Kelley fails to explicitly teach a tilting machine, 
However Bettle teaches a filling, sterilizing and capping machine that includes a tilting machine portion shown in figure 3 as 115, which allows for filled material to enter the sterilized container at an angle reducing foaming during filling (col.6 line 63- col.7 line 10)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the machine as taught by Kelley with the tilting machine function as taught by Bettle in order to provide an improved apparatus for maintaining sterility during filling and minimizing the oxygen uptake of the product being filled, increasing the efficiency of filling and minimal loss (Bettle col.3 lines 16-26)

    PNG
    media_image4.png
    730
    498
    media_image4.png
    Greyscale

Regarding claim 2, Kelley in view of Zancan and Bettle substantially teach the apparatus according to claim 1, wherein the compression machine is of the rotary type (main turret system 30), adapted to rotate about a rotation axis (central shaft 30a), and is provided with a plurality of lower bodies (36,40) and with a plurality of upper bodies (34,38) arranged in a circular pattern (fig.8), wherein each upper body is substantially aligned with a respective lower body (figures 8-9; par 0042-0043).
Regarding claim 3, Kelley in view of Zancan and Bettle substantially teach the apparatus according to claim 2, wherein there are provided first actuating means configured to sequentially lift the lower bodies (actuator assembly 36) along a direction parallel to said rotation axis and/or second actuating means (actuator assembly 34) configured to sequentially lower the upper bodies (38) along said direction in order to apply said axial compression force (fig.8-9; par 0042-0045).
Regarding claim 4, Kelley in view of Zancan and Bettle substantially teach the apparatus according to claim 3, wherein the first actuating means and/or the second actuating means comprise a respective cam mechanism (upper cam assembly 50 and lower cam assembly 52; par 0045).
Regarding claim 5, Kelley in view of Zancan and Bettle substantially teach the apparatus according to claim 2, wherein each upper body of said plurality of upper bodies comprises a rod adapted to contact the circular upper end of the collapsible thermoplastic container (plurality of extendible rods 38; par 0043-0045; fig.9), or wherein each upper body of said plurality of upper bodies comprises a clamping means adapted to contact the neck ring or the shoulder of the collapsible thermoplastic container in order to apply said axial compression force.

Regarding claim 6, Kelley in view of Zancan and Bettle substantially teach the apparatus according to claim 5, wherein there are provided positioning means (Holders H) to contribute to hold said upright position of the collapsible thermoplastic container (par 0043; fig.9).
Regarding claim 7, Kelley in view of Zancan and Bettle substantially teach the apparatus according to claim 1, wherein said at least one lower body is one lower conveyor and said at least one upper body is one upper conveyor, the lower conveyor and the upper conveyor defining, in use, an 
Regarding claim 8, Kelley in view of Zancan and Bettle substantially teach the  apparatus according to claim 7, wherein the upper conveyor is provided with a straight portion parallel to the lower conveyor, and with an inclined portion, inclined and adjacent with respect to said straight portion, configured so that the distance between the lower conveyor and the upper conveyor gradually decreases at the inclined portion to reach a minimum distance at the straight portion, whereby when a container reaches the straight portion said axial compression force is applied; said actuating means being motors (29; par 0039) actuating said upper conveyor and lower conveyor (lower body actuator and upper body actuators 34 and 36 are mounted in a radial arrangement on main turret 30 and are rotatably mounted to rotate with shaft 30a, these plates are interpreted as straight portions, and cam grooves 58 and 64 are inclined to position the rods 38 and 40 to increase and decrease distance; figs 8-9; par 0045).
Regarding claim 9, Kelley in view of Zancan and Bettle substantially teach the apparatus according to claim 7, wherein said actuating means are designed to lower the upper conveyor along a direction substantially perpendicular to said advancing direction in order to apply said axial compression force simultaneously to a plurality of collapsible thermoplastic containers (lower body actuator and upper body actuators 34 and 36 are mounted in a radial arrangement on main turret 30 and are rotatably mounted to rotate with shaft 30a, these plates are interpreted as upper and lower conveyors as they convey containers; figs 8-9; par 0045).
Regarding claim 10, Kelley in view of Zancan and Bettle substantially teach the  apparatus according to claim 1, wherein said at least one lower body is one conveyor and said upper body comprises a rod, adapted to abut against the circular upper end of the collapsible thermoplastic container or against a cap of the collapsible thermoplastic container (lower body actuator and upper body actuators 34 and 36 are mounted in a radial arrangement on main turret 30 and are rotatably mounted to rotate with shaft 30a, 
Regarding claim 11, Kelley in view of Zancan and Bettle substantially teach the apparatus according to claim 1 wherein the compression machine comprises cooling means to cool said peripheral groove (par 0010-0011).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731